In my opinion, defendant was not precluded from inspecting and rejecting, as defective, the piling in place, under the terms of the specifications, because its inspectors accepted the piling at the plant, and assented to the use of air to force the creosote to the required depth. Such timber as would not receive properly the creosote when it was applied, as required by the specifications, should have been replaced with other timber rather than depart from the specifications by the use of air. The assent of the inspectors to the use of air should not be treated as a waiver of defendant's right, under the specifications, to inspect the piling in place, and force upon it piling wholly unfit for use. The act of the inspectors, and such knowledge as defendant had of it, should be construed as sanctioned only in the event the piling stood the test of inspection in place.